DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on January 5, 2022.  As directed by the amendment: claims 1, 2, 10-12, 14, and 19 have been amended, no claims have been canceled, and no new claims have been added.  Thus, claims 1-20 are presently pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forsgren (US 5,222,488).
As to claim 1, Forsgren discloses a face mask (respirator to which the cartridge 70 is attached in use, col. 1, ln. 35-39) comprising: a mask component 40 (Figs. 1-3, cover 40 is considered the mask component, since it includes latch 42 which attaches to a respirator/mask; however, it is noted that the latch 42 can be located on either end of the cartridge 70 and in this alternative case, the housing 10 could instead be considered the “mask component”, see col. 2, ln. 50-58); a replaceable filter component 30 (filter 30) including one or more protrusions 34 (sealing lip 34 of the filter frame) extending from a body 32 (filter frame 32) of the replaceable filter component 30 (see Fig. 1, Fig. 3, col. 2, ln. 59-61); and a closure component 10 (housing 10 is considered the closure component; however, as noted above, in the alternative case where the latch 42 is on the opposite end of cartridge 70, the housing 10 can be considered the mask component, in which case, the cover 40 would be the “closure component”) configured to: receive the replaceable filter component 30; and attach to the mask component 40, wherein the one or more protrusions 34 of the replaceable filter component 30 are bonded to and in between the closure component 10 and the mask component 40 when the closure component 10 is attached to the mask component 40 (see Fig. 3, col. 3, ln. 4-25).  
As to claim 2, Forsgren discloses a resilient seal interface 46, 44 (sealing rings 46, 44), wherein the replaceable filter component 30 is bonded to and in between the closure component 10, the resilient seal interface 46, 44, and the mask component 40 
As to claim 3, Forsgren discloses that the replaceable filter component 30 is a multi-folded filter (see Fig. 3 showing the folds in filter 36).  
As to claim 4, Forsgren discloses that the replaceable filter component 30 is bonded flush with a surface of the closure component 40 (see annotated Fig. 3 below showing that, when cover 40 is considered the closure component, an inner surface of the cover/closure component 40 is flush with an outer edge of the sealing lip of filter component 30).  

    PNG
    media_image1.png
    323
    504
    media_image1.png
    Greyscale

As to claim 5, Forsgren discloses that the replaceable filter component 30 is bonded offset with a surface of the closure component 10 (see annotated Fig. 3 below).  

    PNG
    media_image2.png
    323
    504
    media_image2.png
    Greyscale

As to claim 6, Forsgren discloses that the closure component 10 is screwed onto the mask component 40 (see Figs. 2-5A, col. 3, ln. 45-65, which describes how the cover 40 is placed on housing 10 and turned to lock into place).  
As to claim 9, Forsgren discloses that the closure component 10 and the mask component 40 comprise mating components 22, 48 (see Fig. 3, col. 3, ln. 38-43).  
As to claim 19, Forsgren discloses a face mask (respirator to which the cartridge 70 is attached in use, col. 1, ln. 35-39) comprising: a mask component 40 (see Figs. 1-3, cover 40, which includes latch 32 attaching to the respirator/mask, is considered the “mask component”, see col. 2, ln. 50-58); and a closure assembly 10, 30 (housing 10 and filter 30) configured to attach to the mask component 40, the closure assembly comprising: a resilient seal interface 46, 44 (sealing rings 46, 44); a filter 30; and a closure 10 (housing 10) configured to: receive the filter 30; and attach to the mask component 40, wherein the filter is bonded to and in between the closure, the resilient 
As to claim 20, Forsgren discloses that the closure assembly 10, 30 is configured to detach from the mask component 40 for replacement of the filter 30 (col. 3, ln. 35-65).   
Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hacke et al. (US 8,342,179).
As to claim 1, Hacke discloses a face mask 10 (Fig. 1) comprising: a mask component 20, 40 (filter housing 40 is considered the mask component since it attaches to the mask face piece 20, see Fig. 2, col. 6,ln. 9-14); a replaceable filter component 52 (filter 52, see Fig. 3) including one or more protrusions (rim 54) extending from a body (middle portion 53) of the replaceable filter component 52 (col. 6, ln. 15-21); and a closure component 60 (cover 60, Fig. 2) configured to: receive the replaceable filter component 52; and attach to the mask component 40, wherein the one or more protrusions 54 of the replaceable filter component 52 are bonded to and in between the closure component 60 and the mask component 40 when the closure component 60 is attached to the mask component 40 (see Fig. 2, Fig. 3, col. 6, ln. 35-44).  
As to claim 7, Hacke discloses that the closure component 60 is interference fit onto the mask component 40 (col. 6, ln. 37-44 describes the snap fit between cover 60 and housing 40, which reads on an interference fit).  
As to claim 8, Hacke discloses that the closure component 60 is press fit onto the mask component 40 (col. 6, ln. 37-44 describes the snap fit between cover 60 and housing 40, which reads on a press fit).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Forsgren (US 5,222,488), in view of Ho (US 6,435,184).
As to claim 10, Forsgren discloses the claimed invention except for a rubber gasket configured to attach to the mask component, the rubber gasket configured to provide a seal against a user surface.  However, Ho teaches a face mask having a rubber gasket 12 (annular rubber sealing pad 12, see Fig. 1, Fig. 4, col. 2, ln. 47-50) attached to a mask component 1, 3 to provide a seal against the user’s face (see Fig. 4, col. 3, ln. 36-38).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the face mask of Forsgren to include the rubber gasket attached to the mask component, as taught by Ho, in order to ensure a tight seal against the user’s face and avoid leaks.
Allowable Subject Matter
Claims 11-18 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785